          Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
                                                      )
    Ángel Alejandro Heredia Mons, et al., on          )
    behalf of himself and others similarly            )
    situated,                                         )
                                                      )
                     Plaintiffs,                      ) Civil Action No. 1:19-cv-01593(-JEB)
                                                      )
            v.                                        )
    CHAD WOLF, Acting Secretary                       )
    of the Dep’t of Homeland Security, in his         )
    official capacity, et al.,                        )
                                                      )
            Defendants.                               )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated March 20, 2020, the parties submit the

following joint status report with their respective positions as to the future direction of this matter.

Plaintiffs’ Position

1. Government Monthly Reports

                 While the last two government monthly reports have shown a modest increase in

        the number of parole grant in the New Orleans Field Office, Plaintiffs are concerned that

        these numbers show two clear patterns: 1) a lack of uniformity in the application of the

        Parole Directive across detention facilities, and 2) the continued low grants of new and

        redeterminations of parole applications. Plaintiffs are also concerned that, upon

        information and belief, the government is underreporting the total number of applications

        they receive.
          Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 2 of 7



                As evidenced by the chart below, some detention facilities are reporting very low

       parole redetermination requests. In addition, the most recent parole grant rate of 27 percent

       for redeterminations, is still far below the 75 percent grant rate historically known in this

       region, as of February 15, 2020. For new applicants, the numbers are even more

       discouraging, with an 11 percent parole grant rate. The data provided by Defendants 1 in

       their monthly reports does not identify the detention facility for new applications,

       preventing assessment of the parole grant rate for new applications by facility.

     Detention    Facility      and   #     of    Parole   # of parole      re-   Parole redeterminations
     detainee population              redeterminations     determinations         grant approval rate (%)
                                      received between     granted
                                      Jan. 15, 2020 and
                                      Feb. 15, 2020

     ACDC                                            55                      7                   12.73%
     Jackson Parish                                  47                     14                   29.79%
     Winnfield                                      145                     47                   32.41%
     Richwood                                        40                     14                   35.00%
     S. Louisiana                                    75                     14                   18.67%
     River                                           38                     13                   34.21%
     Pine Prairie                                    12                      5                   41.67%
     LaSalle Correctional Ctr                         4                      0                    0.00%
     Catahoula                                        3                      0                    0.00%
     Allen Parish                                     1                      0                    0.00%


2. Dissemination of Notice Regarding Parole Applications and lack of compliance

                While this Court’s January 8, 2020 Order remedied the Defendants’ lapse in

    continuously disseminating the Parole Notice to all class members detained under the authority

    of the New Orleans Field Office, 2 Plaintiffs have consistently reported deficiencies with

    dissemination and lack of compliance with the parole directive at several detention facilities.



1
 See Defendants’ Declaration of Jacques Metoyer, March 23, 2020, Ex. B.
2
 The Court’s January 8, 2020 Order required Defendants to resume dissemination of the Parole Notice to
class members commencing on January 14, 2020.
      Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 3 of 7



           For example, in an email dated February 12, 2020, Plaintiffs’ Counsel identified

six detention facilities (River, Winn, Pine Prairie, Adams, Jackson Parrish, and La Salle)

where, upon information and belief, asylum-seekers allege that deportation officers do not

make themselves available to Plaintiffs wanting to present parole applications or resubmit

requests. Defendants’ Counsel requested Plaintiffs’ Counsel to identify the asylum-seekers

making these claims. We urged Defendants to, at the very least, contact the detention facilities

that we identified, and discuss our concerns with the deportation officers assigned to each

facility (Defendants have access to this information, of course). Yet, Defendants did not

further respond to our requests. Plaintiffs’ counsel has taken all necessary steps to notify

Defendants’ Counsel about the deficiencies with the parole notification process and lack of

compliance with the parole directive, but these issues remain unresolved. In the following

weeks, Plaintiffs will move for limited discovery and contempt to highlight some of the

inconsistencies and inaccuracies previously raised with this Court and with Defendants

directly. Plaintiffs are concerned that these monthly government reports do not accurately

report all parole data from the New Orleans Field Office.

       Finally, our concerns with the government’s continued non-compliance are

exacerbated by the COVID-19 pandemic, and Plaintiffs worry for the safety and health of all

class members under these circumstances. Thus, Plaintiffs have filed a preliminary injunction

seeking an immediate, individualized parole review for all eligible class-members, irrespective

of whether they have submitted a parole request.

   3. Briefing Schedule:

Plaintiffs assert that setting a briefing schedule for dispositive motions is premature, at this

point in the proceedings. Thus far, Defendants have provided only a handful of monthly reports
         Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 4 of 7



   in response to this Court’s Order. But, these monthly reports themselves show that – even with

   this Court’s oversight – Defendants continue to defy the regulations and procedures of the

   Parole Directive. For example, it appears that persons who suffer from medically serious

   conditions are not afforded the individualized assessments that the Directive requires. It is

   clear from these few reports that continued oversight and analysis of Defendants’ parole

   grants/denials is necessary, for this Court to reach a sound, well-informed conclusion regarding

   Defendants’ compliance with the Parole Directive.

Defendants’ Position

       The Court’s minute order directs the parties to state their respective positions as to “how

they believe the case should proceed from here.” In response to the Court’s inquiry, Defendants

believe that the Court should set a briefing schedule for cross-motions for summary judgment at

this time. In that regard, Defendants propose the following schedule, which takes into account

disruptions caused by the current COVID-19 situation:

       Defendants’ Motion for Summary Judgment:                     July 13, 2020

       Plaintiffs’ Cross-Motion and Opposition:                     August 27, 2020

       Defendants’ Opposition and Reply:                            September 30, 2020

       Plaintiffs’ Reply:                                           October 30, 2020
            Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 5 of 7



Defendants respond as follows to the issues identified by Plaintiffs above, which go beyond the

scope of the purpose of this status report:

1. Monthly Reports: Defendants’ monthly reports follow the format previously agreed to by the

   parties. To the extent there is a lack of uniformity in grant rates across facilities, that is

   evidence that individualized determinations are being conducted. The examples of low-grant

   rate facilities identified by Plaintiffs in the chart above pertain to three facilities in which there

   were a combined total of eight re-determinations according to Plaintiffs’ chart for the one

   month period referenced.       Given the low denominator, the absence of any grants at these

   facilities during the one-month period selected by Plaintiffs does not reflect any failure of

   compliance. Regarding Plaintiffs’ claim of under-reporting, when Plaintiffs’ counsel first

   raised this issue by email dated March 10, 2020, Defendants, through counsel, requested that

   Plaintiffs’ counsel provide specific examples to enable Defendants to assess this contention.

   As of the date of preparation of this status report, no examples have been provided.

2. Dissemination of Notice Regarding Parole Applications and “Lack of Compliance”:

   Defendants dispute Plaintiffs’ contention that Plaintiffs have brought “numerous” examples of

   non-compliance to Defendants’ attention.           Defendants previously addressed Plaintiffs’

   contentions in a status report filed on January 21, 2020 (ECF No. 53). Since the filing of that

   status report, Defendants are aware of one email from Plaintiffs’ counsel dated February 12,

   2020, raising certain limited issues, which the agency has been looking into. Defendants will

   respond to any motion for contempt and request for discovery if and when such a motion is

   filed.
         Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 6 of 7



3. Preliminary Injunction Motion: Defendants will respond to the preliminary injunction motion

   in accordance with the deadline set by the Court, and further address some of the issues raised

   by Plaintiffs above in that response.

                                     Respectfully submitted,

                                     TIMOTHY J. SHEA, D.C. Bar #437437
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. BAR # 924092
                                     Civil Chief

                                     By: ________/s/___________
                                     JEREMY S. SIMON, D.C. BAR #447956
                                     Assistant United States Attorney
                                     Civil Division
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2528
                                     Jeremy.Simon@usdoj.gov

                                     Counsel for Defendants

                                           AND


                                     MELISSA CROW (D.C. Bar #453487)
                                     Senior Supervising Attorney

                                             /s/
                                     LUZ V. LOPEZ (pro hac vice)
                                     Senior Supervising Attorney
                                     SOUTHERN POVERTY LAW CENTER
                                     1101 17th St., NW, 7th Floor
                                     Washington, DC 20036
                                     Tel: (202) 355-4471
                                     Melissa.Crow@splcenter.org
                                     Luz.Lopez@splcenter.org

                                     VICTORIA MESA-ESTRADA (pro hac vice)
                                     MICHELLE GONZALEZ (pro hac vice)
                                     SOUTHERN POVERTY LAW CENTER
                                     2 S BISCAYNE BLVD, STE 3200
                                     MIAMI, FL 33101
Case 1:19-cv-01593-JEB Document 63 Filed 04/02/20 Page 7 of 7



                     TEL: (786) 347- 2056
                     victoria.mesa@splcenter.org
                     mich.gonzalez@splcenter.org

                     KATIE SCHWARTZMANN (pro hac vice)
                     BRUCE HAMILTON (pro hac vice)
                     AMERICAN CIVIL LIBERTIES UNION OF LOUISIANA
                     FOUNDATION
                     P.O. Box 56157
                     New Orleans, LA 70156
                     Tel: (504) 522-0628
                     kschwartzmann@laaclu.org
                     bhamilton@laaclu.org
                     Counsel for Plaintiffs
